Case: 14-60795       Document: 00513408158         Page: 1     Date Filed: 03/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                     No. 14-60795                             March 7, 2016
                                   Summary Calendar                           Lyle W. Cayce
                                                                                   Clerk

VIRGINIA BENEDICTA VEGA DE MARCOTE, also known as Virginia
Benedicta Quintero, also known as Virginia Benedicta Marcote,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A039 172 353


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Virginia Benedicta Vega de Marcote, a native and citizen of Colombia,
challenges the denial of her application for withholding of removal.
       Following several Texas state-law drug convictions, Vega was charged
with being an alien subject to removal, on the grounds she was convicted of:
an aggravated felony, see 8 U.S.C. § 1227(a)(2)(A)(iii); an attempt, or



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60795     Document: 00513408158    Page: 2   Date Filed: 03/07/2016


                                 No. 14-60795

conspiracy, to commit an aggravated felony, id.; and a violation of a state law
regarding federally-controlled substances, see 8 U.S.C. § 1227(a)(2)(B)(i). Vega
conceded removability pursuant to § 1227(a)(2)(B)(i), but denied she was
removable as an aggravated felon under § 1227(a)(2)(A)(iii).        Following a
hearing, the immigration judge (IJ) sustained the aggravated-felony-
removability charge.
      Vega subsequently filed an application for asylum and withholding of
removal under the Immigration and Nationality Act (INA) and the Convention
Against Torture (CAT), asserting she would be subject to persecution from
guerillas and gangs if forced to return to Colombia. The IJ concluded Vega
failed to establish she was entitled to withholding of removal under either the
INA or CAT, and the Board of Immigration Appeals affirmed the IJ’s decision
and dismissed her appeal.
      When an alien is removable under §§ 1227(a)(2)(A)(iii) or (a)(2)(B), we
generally lack jurisdiction to review a final order of removal.        8 U.S.C.
§ 1252(a)(2)(C); e.g., Flores-Garza v. I.N.S., 328 F.3d 797, 801 (5th Cir. 2003).
Jurisdiction is proper, however, if petitioner presents “constitutional claims or
questions of law”. 8 U.S.C. § 1252(a)(2)(D).
      Vega contends:      the evidence, including her credible testimony,
establishes she is eligible for withholding of removal under the INA; and the
IJ erred in concluding otherwise. Her assertions, however, present nothing
more than her disagreement with the IJ’s factual findings; therefore, we lack
jurisdiction to review the final order of removal. E.g., Siwe v. Holder, 742 F.3d
603, 613 (5th Cir. 2014); 8 U.S.C. § 1252(a)(2)(C).
      DISMISSED.




                                       2